DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Independent Claims 1 and 16 are allowable.  Dependent Claims 5-9, 11, 13, 15, and 20-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I through IX, as set forth in the Office action mailed on 11 February 2021, is hereby withdrawn and Claims 5-9, 11, 13, 15, and 20-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua B. Goldberg on 07 September 2021.

The application has been amended as follows: 

Amended Claim 1 now reads:

1.  A touch recognition method for a touch panel comprising a first touch region, the method comprising: 
judging whether a position of a first touch is located in the first touch region; and
in response to the position of the first touch being [[locating]] located in the first touch region, judging whether the first touch is a mistaken touch or an effective touch according to a type of the first touch region and a parameter of the first touch selected based on the type of the first touch region, 
wherein the first touch region comprises a first sub-region of a first type and a second sub-region of a second type, the first type is different from the second type, in response to the position of the first touch being located in the first sub-region of the first 
wherein the parameter of the first touch includes [[the]] a duration time of the first touch and [[the]] an area of the first touch, in response to the position of the first touch being located in the second sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the second mode comprising:
judging whether a ratio of the area of the first touch to a predefined touch area is greater than or equal to a second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judging whether the duration time of the first touch is greater than or equal to a third threshold, and less than or equal to a fourth threshold;
in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determining the first touch as the effective touch;
in response to the duration time of the first touch being less than the third threshold or greater than the fourth threshold, determining the first touch as the mistaken touch;

in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and
in response to the second touch not occurring at the position of the first touch during the first predefined period, summing the area of the first touch with a predefined compensation area to obtain a compensated area of the first touch;
judging whether the ratio of the compensated area of the first touch to the predefined touch area is greater than or equal to the second threshold;
in response to the ratio of the compensated area of the first touch to the predefined touch area being greater than or equal to the second threshold, issuing a reminder signal;
detecting whether the second touch occurs at the position of the first touch during a second predefined period subsequent to the reminder signal;
in response to the second touch occurring at the position of the first touch during the second predefined period, determining the first touch as the effective touch; and
in response to the second touch not occurring at the position of the first touch during the second predefined period, determining the first touch as the mistaken touch.

Amended Claim 5 now reads:

5.  The method of claim 1, wherein the parameter of the first touch includes the duration time of the first touch, in response to the position of the first touch being located in the first sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the first mode comprising:
judging whether the duration time of the first touch is greater than or equal to a first threshold, in response to the duration time of the first touch being greater than or equal to the first threshold, determining the first touch as the mistaken touch;
in response to the duration time of the first touch being less than the first threshold, detecting whether a second touch occurs at the position of the first touch during [[a]] the first predefined period, in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch, and in response to the second touch not occurring at the position of the first touch during the first predefined period, determining the first touch as the mistaken touch.

Amended Claim 6 now reads:

6.  The method of claim 1, wherein the parameter of the first touch includes the duration time of the first touch, in response to the position of the first touch being located in the first sub-region of the first touch region, judging whether the first touch is the mistaken 
judging whether the duration time of the first touch is greater than or equal to a first threshold, in response to the duration time of the first touch being greater than or equal to the first threshold, determining the first touch as the mistaken touch; 
in response to the duration time of the first touch being less than the first threshold, detecting whether a second touch occurs at the position of the first touch during [[a]] the first predefined period, in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch, and in response to the second touch not occurring at the position of the first touch during the first predefined period, issuing a reminder signal; 
detecting whether the second touch occurs at the position of the first touch during [[a]] the second predefined period subsequent to the reminder signal, in response to the second touch occurring at the position of the first touch during the second predefined period subsequent to the reminder signal, determining the first touch as the effective touch, and in response to the second touch not occurring at the position of the first touch during the second predefined period, determining the first touch as the mistaken touch.

Amended Claim 7 now reads:

7.  The method of claim 1, wherein the parameter of the first touch includes the area of the first touch, in response to the position of the first touch being located in the second 
	judging whether [[a]] the ratio of the area of the first touch to [[a]] the predefined touch area is greater than or equal to [[a]] the second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, determining the first touch as the effective touch;
in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether [[a]] the second touch occurs at the position of the first touch during [[a]] the first predefined period;
in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and
in response to the second touch not occurring at the position of the first touch during the first predefined period, determining the first touch as the mistaken touch.

Amended Claim 8 now reads:

8.  The method of claim 1, wherein the parameter of the first touch includes the duration time of the first touch and the area of the first touch, in response to the position of the first touch being located in the second sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the second mode comprising:
the ratio of the area of the first touch to the predefined touch area is greater than or equal to [[a]] the second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judging whether the duration time of the first touch is greater than or equal to [[a]] the third threshold, and less than or equal to [[a]] the fourth threshold;
in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determining the first touch as the effective touch;
in response to the duration time of the first touch being less than the third threshold or greater than the fourth threshold, determining the first touch as the mistaken touch;
in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch during [[a]] the first predefined period;
in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and
in response to the second touch not occurring at the position of the first touch during the first predefined period, determining the first touch as the mistaken touch.

Amended Claim 9 now reads:

9.  The method of claim 1, wherein the parameter of the first touch includes the area of the first touch, in response to the position of the first touch being located in the second sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the second mode comprising:
judging whether [[a]] the ratio of the area of the first touch to the predefined touch area is greater than or equal to [[a]] the second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, determining the first touch as the effective touch;
in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch during [[a]] the first predefined period;
in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch;
in response to the second touch not occurring at the position of the first touch during the first predefined period, summing the area of the first touch with [[a]] the predefined compensation area to obtain [[a]] the compensated area of the first touch;
judging whether [[a]] the ratio of the compensated area of the first touch to the predefined touch area is greater than or equal to the second threshold;
the reminder signal;
detecting whether the second touch occurs at the position of the first touch during [[a]] the second predefined period subsequent to the reminder signal;
in response to the second touch occurring at the position of the first touch during the second predefined period, determining the first touch as the effective touch;
in response to the second touch not occurring at the position of the first touch during the second predefined period, determining the first touch as the mistaken touch.

Amended Claim 13 now reads:

13.  The method of claim 1, wherein the first sub-region of the first type and the second sub-region of the second type of the first touch region are determined according to [[the]] an operation of the user, and determining the first sub-region of the first type and the second sub-region of the second type of the first touch region according to the operation of the user comprising: 
detecting a first type touch operation of [[a]] the user in the first touch region, and determining a region in which the first type touch operation of the user occurs as the first sub-region of the first type; and 
detecting a second type touch operation of the user in the first touch region, and determining a region in which the second type touch operation of the user occurs as the second sub-region of the second type.

Amended Claim 16 now reads:

16.  A touch device, comprising: 
a touch panel comprising a first touch region; 
a first judging component configured to judge whether a position of a first touch is located in the first touch region; and 
a second judging component configured to, in response to the first judging component determining that the position of the first touch is located in the first touch region, judge whether the first touch is a mistaken touch or an effective touch according the type of the first touch region, 
wherein the first touch region comprises a first sub-region of a first type and a second sub-region of a second type, the first type is different from the second type, and the second judging component is configured to:
in response to the position of the first touch being located in the first sub-region of the first touch region, judge whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by a first mode, in response to the position of the first touch being located in the second sub-region of the first touch region, judge whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by a second mode, and the first mode is different from the second mode, and
a duration time of the first touch and [[the]] an area of the first touch, the second judging component is configured to:
in response to the position of the first touch being located in the second sub-region of the first touch region, judge whether [[the]] a ratio of the area of the first touch to a predefined touch area is greater than or equal to a second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judge whether the duration time of the first touch is greater than or equal to [[the]] a third threshold, and less than or equal to [[the]] a fourth threshold;
in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determine the first touch as the effective touch;
in response to the duration time of the first touch being less than the third threshold or greater than the fourth threshold, determine the first touch as the mistaken touch;
in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detect whether the second touch occurs at the position of the first touch during [[the]] a first predefined period;
in response to the second touch occurring at the position of the first touch during the first predefined period, determine the first touch as the effective touch; and

judge whether the ratio of the compensated area of the first touch to the predefined touch area is greater than or equal to the second threshold;
in response to the ratio of the compensated area of the first touch to the predefined touch area being greater than or equal to the second threshold, issue a reminder signal;
detect whether the second touch occurs at the position of the first touch during [[the]] a second predefined period subsequent to the reminder signal;
in response to the second touch occurring at the position of the first touch during the second predefined period, determine the first touch as the effective touch; and
in response to the second touch not occurring at the position of the first touch during the second predefined period, determine the first touch as the mistaken touch.

Amended Claim 20 now reads:

20.  The touch device of claim 16, wherein the parameter of the first touch comprises the duration time of the first touch, the second judging component is configured to:
in response to the position of the first touch being located in the first sub-region of the first touch region, judge whether the duration time of the first touch is greater than or equal to a first threshold, in response to the duration time of the first touch being 
in response to the duration time of the first touch being less than the first threshold, detect whether a second touch occurs at the position of the first touch during [[a]] the first predefined period, in response to the second touch occurring at the position of the first touch during the first predefined period, determine the first touch as the effective touch, and in response to the second touch not occurring at the position of the first touch during the first predefined period, determine the first touch as the mistaken touch.

Amended Claim 21 now reads:

21.  The touch device of claim 16, wherein the parameter of the first touch comprises the duration time of the first touch, the second judging component is configured to:
in response to the position of the first touch being located in the first sub-region of the first touch region, judge whether the duration time of the first touch is greater than or equal to a first threshold, in response to the duration time of the first touch being greater than or equal to the first threshold, determine the first touch as the mistaken touch;
in response to the duration time of the first touch being less than the first threshold, detect whether [[the]] a second touch occurs at the position of the first touch during [[a]] the first predefined period, in response to the second touch occurring at the position of the first touch during the first predefined period, determine the first touch as 
detect whether the second touch occurs at the position of the first touch during [[a]] the second predefined period subsequent to the reminder signal, in response to the second touch occurring at the position of the first touch during the second predefined period subsequent to the reminder signal, determine the first touch as the effective touch, and in response to the second touch not occurring at the position of the first touch during the second predefined period, determine the first touch as the mistaken touch.

Amended Claim 22 now reads:

22.  The touch device of claim 16, wherein the parameter of the first touch comprises the area of the first touch, the second judging component is configured to:
in response to the position of the first touch being located in the second sub-region of the first touch region, judge whether [[a]] the ratio of the area of the first touch to [[a]] the predefined touch area is greater than or equal to [[a]] the second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, determine the first touch as the effective touch;
in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detect whether [[a]] the second touch occurs at the position of the first touch during [[a]] the first predefined period;

in response to the second touch not occurring at the position of the first touch during the first predefined period, determine the first touch as the mistaken touch.

Amended Claim 23 now reads:

23.  The touch device of claim 16, wherein the parameter of the first touch includes the duration time of the first touch and the area of the first touch, the second judging component is configured to:
in response to the position of the first touch being located in the second sub-region of the first touch region, judge whether the ratio of the area of the first touch to the predefined touch area is greater than or equal to [[a]] the second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judge whether the duration time of the first touch is greater than or equal to [[a]] the third threshold, and less than or equal to [[a]] the fourth threshold;
in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determine the first touch as the effective touch;
in response to the duration time of the first touch being less than the third threshold or greater than the fourth threshold, determine the first touch as the mistaken touch;
the first predefined period;
in response to the second touch occurring at the position of the first touch during the first predefined period, determine the first touch as the effective touch; and
in response to the second touch not occurring at the position of the first touch during the first predefined period, determine the first touch as the mistaken touch.

Amended Claim 24 now reads:

24.  The touch device of claim 16, wherein the parameter of the first touch includes the area of the first touch, the second judging component is configured to:
in response to the position of the first touch being located in the second sub-region of the first touch region, judge whether the ratio of the area of the first touch to the predefined touch area is greater than or equal to [[a]] the second threshold;
in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, determine the first touch as the effective touch;
in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detect whether the second touch occurs at the position of the first touch during [[a]] the first predefined period; 
in response to the second touch occurring at the position of the first touch during the first predefined period, determine the first touch as the effective touch; 
the predefined compensation area to obtain [[a]] the compensated area of the first touch; 
judge whether [[a]] the ratio of the compensated area of the first touch to the predefined touch area is greater than or equal to the second threshold; 
in response to the ratio of the compensated area of the first touch to the predefined touch area being greater than or equal to the second threshold, issue [[a]] the reminder signal; 
detect whether the second touch occurs at the position of the first touch during [[a]] the second predefined period subsequent to the reminder signal; 
in response to the second touch occurring at the position of the first touch during the second predefined period, determine the first touch as the effective touch; 
in response to the second touch not occurring at the position of the first touch during the second predefined period, determine the first touch as the mistaken touch. 

Allowable Subject Matter

Claims 1, 3, 5-9, 11, 13, 15-16, and 20-24 (now renumbered Claims 1-16) are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 16 (now renumbered independent Claims 1 and 11).  Specifically, none of the references relied upon by the examiner teach or fairly suggest the claimed method and/or judging component “wherein the parameter of the first touch includes the duration time of the first touch and the area of the first touch” and including “in response to the position of the first touch being located in the second sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the second mode comprising:  judging whether a ratio of the area of the first touch to the predefined touch area is greater than or equal to a second threshold; in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judging whether the duration time of the first touch is greater than or equal to a third threshold, and less than or equal to a fourth threshold; in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determining the first touch as the effective touch; in response to the duration time of the first touch being less than the third threshold or greater than the fourth threshold, determining the first touch as the mistaken touch; in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the 
The claimed invention is best characterized by Figure 2 of the originally filed disclosure.
	As pertaining to the most relevant prior art relied upon by the examiner, Santos discloses that the parameter of the first touch includes the duration time of the first touch and the area of the first touch” (see Fig. 9; and note that the parameter of the first touch includes a touch size parameter and time parameters associated with touch-down and touch-up events; see Page 5, Para. [0043]-[0045] and [0047]).

	Yang (CN-105786391), submitted by the applicant via Information Disclosure Statement on 13 December 2019 and corresponding to US Patent 10,402,005 and US Publication 2017 / 0277336, discloses (see the US Publication at Figure 3) a method and associated touch device for judging whether a first touch is a mistaken touch or an effective touch (see the US Publication at Page 5, Paragraphs [0059]-[0062]) utilizing a duration time of the first touch and an area of the first touch, in response to a position of the first touch being located in a first touch region.  In particular, Yang discloses initially determining if a position of the first touch is located in a peripheral first touch region (see (302) in Figure 3).  Yang further discloses judging whether an area of the first touch (i.e., a ratio of the area of the first touch to some arbitrary predefined touch area) is greater than or equal to a second threshold (see (303) in Figure 3).  In response to the area of the first touch (i.e., the ratio of the area of the first touch to the arbitrary predefined touch area) being greater than or equal to the second threshold (i.e., the first reference area of (303) in Figure 3), Yang discloses judging (see (304) in Figure 3) whether the duration time of the first touch is greater than or equal to a third threshold (i.e., an implied sliding touch operation 
However, Yang does not disclose “in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch during a first predefined period; in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and in response to the second touch not occurring at the position of the first touch during the first predefined period, summing the area of the first touch with a predefined compensation area to obtain a compensated area of the first touch; judging whether the ratio of the compensated area of the first touch to the predefined touch area is greater than or equal to the second threshold; in response to the ratio of the compensated area of the first touch to the predefined touch area being greater than or equal to the second threshold, issuing a reminder signal; detecting whether the second touch occurs at the position of the first touch during a second predefined period subsequent to the reminder signal; in response to the second touch occurring at the position of the first touch during the second predefined period, determining the first touch as the effective touch; and in response to the second touch not occurring at the position of the first touch during the second predefined period, determining the first touch as the mistaken touch.”

Still, while Waddell et al. may suggest “judging whether a ratio of the area of the first touch to the predefined touch area is greater than or equal to a second threshold” and “in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judging whether the duration time of the first touch is greater than or equal to a third threshold, and less than or equal to a fourth threshold” such that “in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determining the first touch as the effective touch” and “in response to the duration time of the first touch being less than the third threshold or greater than the fourth threshold, determining the first touch as the mistaken touch,” Waddell et al. does not suggest “in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch 
Wang (US 2015 / 0084877) discloses (see Fig. 11) a method for setting an inactive area of a touch panel that includes determining a touch area associated with a first touch (see (S110)) and determining a touch duration associated with the first touch (see (S115)), and establishing an inactive area of the touch panel based on both of these determinations (see (S121); and see Page 5, Para. [0053]-[0055]).
However, like Waddell et al., Wang does not suggest “in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch 
	Ichihara et al. (US 2016 / 0224179) discloses (see Fig. 3 and Fig. 4) a touch operation determining process that includes a determination of a touch area associated with a first touch (see (S302) in Fig. 3) and a touch operation invalidation process (see (S313) in Fig. 3) based on the touch area associated with the first touch being greater than a threshold (see (S305, S304) in Fig. 3; and see Page 5, Para. [0063]-[0066] and Page 6, Para. [0071]-[0073]).
	Likewise, Huang et al. (US 2015 / 0145820) discloses (see Fig. 9) a touch operation determining process that includes a determination of a touch area associated 
However, neither Ichihara et al. nor Huang et al. explicitly discloses that “the parameter of the first touch includes the duration time of the first touch and the area of the first touch” and including “in response to the position of the first touch being located in the second sub-region of the first touch region, judging whether the first touch is the mistaken touch or the effective touch according to the parameter of the first touch by the second mode comprising:  judging whether a ratio of the area of the first touch to the predefined touch area is greater than or equal to a second threshold; in response to the ratio of the area of the first touch to the predefined touch area being greater than or equal to the second threshold, judging whether the duration time of the first touch is greater than or equal to a third threshold, and less than or equal to a fourth threshold; in response to the duration time of the first touch being greater than or equal to the third threshold, and less than or equal to the fourth threshold, determining the first touch as the effective touch; in response to the duration time of the first touch being less than the third threshold or greater than the fourth threshold, determining the first touch as the mistaken touch; in response to the ratio of the area of the first touch to the predefined touch area being less than the second threshold, detecting whether the second touch occurs at the position of the first touch during a first predefined period; in response to the second touch occurring at the position of the first touch during the first predefined period, determining the first touch as the effective touch; and in response to the second 
In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 16 (now renumbered independent Claims 1 and 11).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.